Citation Nr: 0942163	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  06-31 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a low back disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1978 to May 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
RO in Atlanta, Georgia, which denied service connection for 
PTSD and a low back disability.  

The appellant testified before the undersigned at an August 
2009 hearing at the RO.  A transcript has been associated 
with the file.  Evidence has been received at the appellant's 
hearing before the undersigned, subsequent to the final 
consideration of the claim by the RO.  The appellant has 
waived RO consideration of that evidence.  The Board may 
consider the appeal.  38 C.F.R. § 20.1304.

The issue of the petition to reopen the claim for service 
connection for a low back disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The appellant has a diagnosis of PTSD in accordance with the 
DSM-IV, as a result of his experiences in combat during the 
Liberation of Kuwait.




CONCLUSION OF LAW

The appellant's PTSD was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act (VCAA)

The claim of service connection for PTSD has been granted, as 
discussed below.  As such, the Board finds that any error 
related to the VCAA on the claim is moot.  See 38 U.S.C. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 
2007).

II. Service Connection

The appellant contends that he has PTSD as a result of his 
experiences with the 1st Infantry Division during the 
Liberation of Kuwait in February 1991.  The Board concludes 
that service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2009).  

The appellant bears a current diagnosis of chronic PTSD from 
VA psychiatrists.  A Social Security Administration decision 
regarding disability reflects that a Dr. Buddha concluded 
that the appellant's PTSD was the result of his experiences 
in combat in the first Gulf War. 

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that:

"[w]here it is determined, through recognized military 
citations or other supportive evidence, that the veteran 
was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted 
as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the veteran's testimony is found 
to be 'satisfactory,' e.g., credible, and 'consistent 
with the circumstances, conditions, or hardships of 
[combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki.

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The appellant's DD 214 indicates that he did not receive an 
award or decoration due to combat service during the first 
Gulf War.  His DD 214 does reflect that he was assigned to 
the HHC of the 1st Infantry Division for the relevant period 
and that he had service in Southwest Asia.  He is in receipt 
of a Kuwaiti Liberation Medal.  At the appellant's hearing 
before the undersigned, the appellant's representative 
submitted a brief unit history for the 1st Infantry Division.  
The history reflects that the Division engaged in combat 
between February 24 and 28, 1991, against Iraqi forces in 
Kuwait.  The history reports that the Division destroyed 550 
enemy tanks, 480 armored personnel carriers and over eleven 
thousand prisoners.  The Division suffered eighteen soldiers 
killed in action.  As this was the appellant's unit of 
assignment, the Board finds that the appellant was engaged in 
combat with the enemy.  Furthermore, the appellant's stressor 
relates to combat service.  The Board will accept the 
appellant's account without corroboration.  See Gaines, 
supra.  

The appellant testified that he had a variety of stressors as 
a result of the invasion.  He saw a large number of dead 
bodies, body bags, dogs carrying parts of human remains, 
destroyed tanks and other evidence of combat.  This is 
consistent with the unit history report indicating widespread 
destruction of the enemy.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

In light of the evidence that the appellant's unit was 
engaged in combat and a current diagnosis of PTSD which has 
been related to his Gulf War experiences, the Board concludes 
that the criteria for service connection for PTSD have been 
met.  See 38 C.F.R. § 3.304, supra.  

As such, the Board finds that the evidence is at least in 
equipoise that the appellant's PTSD is related to inservice 
combat experience.  Consequently, the benefit-of-the-doubt 
rule applies, and the claim must be granted.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The Board must remand the appellant's back claim.

The Board previously denied a claim for service connection 
for a low back disorder in November 2003, for lack of 
evidence that his low back disorder was related to service.  

The appellant filed a new claim for a back disability in an 
August 2004 statement, which the Board referred to the RO in 
a January 2005 decision.  The August 2005 rating decision did 
not discuss the prior denial and adjudicated the claim on the 
merits.  Regardless of the RO's decision to reopen a claim, 
the Board is nevertheless required to address the issue of 
reopening to determine whether new and material evidence has 
been submitted.  See Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  The Board notes that reopening was discussed 
and denied in the August 2006 Statement of the Case.  
Unfortunately, this appears to have been done without 
conducting the necessary notice required for reopening of 
finally denied claims.

The Board must remand the petition to reopen the claim of 
service connection for a low back disorder for Veterans 
Claims Assistance Act (VCAA) compliance.  The appellant's 
claim for service connection was previously denied by the 
Board in November 2003.  On bringing his petition to reopen, 
the appellant was not provided notice of the general 
requirements to reopen a claim, nor the specific grounds of 
the previous denial, as required by Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In his hearing before the undersigned, 
the appellant and his representative made no mention of the 
prior denial or the need to reopen the claim.  The Board is 
not convinced that adjudication of the petition to reopen may 
be conducted without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Remand is warranted to 
prevent prejudicial error.  


Accordingly, the case is REMANDED for the following action:

1. Provide to the appellant all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), Kent v. Nicholson, 20 Vet. App. 1 
(2006), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), with respect to the 
petition to reopen the claim for service 
connection for a low back disorder.  The 
notice should also inform the appellant 
that he should provide VA with copies of 
any evidence relevant to the claim that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2. Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. SULLIVAN
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


